Citation Nr: 1500223	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-17 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a prostate disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel







INTRODUCTION

The Veteran had active military service from January 1964 to February 1984.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for a prostate disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a prostate disability due to military service, to include as secondary to his service-connected diabetes mellitus.  

The November 2014 appellate brief submitted by the Veteran's representative appears to indicate that the appellant had been diagnosed with prostate cancer.  However, medical records noting treatment for or a diagnosis of a prostate disability have not been associated with the claims file.  On remand, outstanding VA and private treatment records must be obtained.  

The record shows that the Veteran has not been provided a VA examination for his claim of service connection for a prostate disability.  Should evidence be obtained demonstrating some form of prostate disability, then the Veteran should be afforded a VA examination and an opinion should be obtained.
 
Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records and reports relating to treatment and/or examination for a prostate disability.

2. Ask the Veteran to identify any private medical treatment for a prostate disability and furnish appropriate authorization for the release of these medical records. 

If the Veteran fails to furnish the necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran.

3. If and only if evidence is received indicating that the Veteran has any kind of prostate disorder, then schedule the Veteran for a VA examination to determine the etiology of any prostate disability.  The claims folder, including this remand must be reviewed by the examiner.  

The examiner is to identify all prostate disabilities found. Thereafter, the examiner is to provide an opinion to the following:

a. Is it at least as likely as not (a 50 percent probability or more) that any prostate disability is related to military service?

b. Is it at least as likely as not (a 50 percent probability or more) that the any prostate disability was caused by his service-connected diabetes mellitus? 

c. Is it at least as likely as not (a 50 percent probability or more) that any prostate disability was aggravated by (i.e., permanently worsened beyond normal progression) his service-connected diabetes mellitus?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the  case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

